Case 1:18-cv-03309-PJM Document 1016 Filed 08/24/20 Page 1 of 16

2a coer
IN THE UNITED STATES DISTRICT COURT ene —_——_

FOR THE DISTRICT OF MARYLAND AUG 94 2020
SOUTHERN DIVISION onal
ie nee COURT
of parry sne Deputy

) o

)

In re Sanctuary Belize Litigation ) Civil Action No.: 18-3309 PJM

)

) Oral Argument Requested

)

)

 

DEFENDANT LUKE CHADWICK’S REPLY TO THE FEDERAL TRADE
COMMISSION’S OMNIBUS OPPOSITION TO DEFENDANTS’
MOTIONS TO STAY

Defendant Luke Chadwick’s hereby files his Reply to the Federal Trade
Commission’s Omnibus Opposition To Defendants’ Motions To Stay, [See Dkt. 1007,
Filed August 8+, 2020], and in support, Chadwick incorporates by references the

following memorandum of law and all relevant filings in this case!.
I. INTRODUCTION

Luke Chadwick's motion for a stay of these proceedings (Dkt. No. 1010) set
forth grounds tailored particularly to him, and to this present moment. The Supreme
Court has now either scuttled or at a minimum, set up to be knocked down, various

legal bases on which the FTC so aggressively pursued a $138 million judgment

 

1 Defendant Chadwick has had the assistance of Stand-By Counsel, Bruce Searby, (admitted pro hac vice) in
briefing his Reply to the Federal Trade Commission’s Omnibus Opposition To Defendants’ Motions To Stay.
Case 1:18-cv-03309-PJM Document 1016 Filed 08/24/20 Page 2 of 16

against him for his limited role at Sanctuary Belize. Even before these late
developments, the FTC had run aground at trial on various factual points as to
Chadwick and the case in general, and here the FTC barely attempts to refute
Chadwick’s grounds for a stay, which meet the legal test. So, instead, the FTC seeks
to persuade this Court that it had already decided Chadwick’s motion against him at
various times in the past. The FTC also pretends that other district courts are
deciding against stays sought on the same grounds. Then, in the eventuality that
these tactics fail upon inspection, the FTC asks this Court to decide this motion based
upon an imagined future, wherein it successfully adds a new cause of action against

Chadwick under Section 19 of the FTC Act, without needing to have a new trial.
Altogether, the FTC is manifesting this famous dystopian philosophy:

“Who controls the past,” ran the Party slogan, “controls the future; who
controls the present controls the past.” And yet the past, though of its nature
alterable, never had been altered. Whatever was true now was true from
everlasting to everlasting. It was quite simple. All that was needed was an
unending series of victories over your own memory. “Reality control,” they
called it; in Newspeak, “doublethink.”

George Orwell, 1984.

For the FTC to succeed with many of its points in opposition to Chadwick’s
stay motion, it would require a remarkable “series of victories over” the Court’s own
memory — memory not only of the reality of the past, but also of contradictory things

that the FTC has said in that same brief.

In its “omnibus” Opposition, as usual, the FTC mashes Chadwick's position

together with those of his co-defendants' as much as it can. However, the seams in
Case 1:18-cv-03309-PJM Document 1016 Filed 08/24/20 Page 3 of 16

the FTC’s arguments vis-a-vis the different defendants could not be more obvious, as
set forth below. Messrs. Pukke and Baker have a much longer and more tortured
history before this Court, and this rightly could yield different results. The FTC's
efforts to conflate their situations with Chadwick’s once again is incompatible with

the individual consideration that a defendant’s stay motion deserves under the law.

Therefore, this Court should grant a stay of this action as to Chadwick until
such time as the high court resolves central issues of remedy in this case -- likely in
Chadwick’s favor. Relatedly, this Court should lift the drastic asset freeze and
receivership over Chadwick’s assets, sought in furtherance of the FTC’s overreaching
theories on remedy and, again, erroneously lumping in Chadwick with the other

Sanctuary Belize defendants.

Il. ARGUMENT

A. The FTC Wrongly Argues That Chadwick Has Alre Lost Thi
Motion For Stay, Which He Brings For The First Time

The Court should reject the FTC’s attempt to characterize Chadwick’s motion

as a mere rehash of arguments the Court has already rejected.

Appealing to an anticipated weariness of the Court with this grinding
litigation, the FTC tries to swat away Chadwick’s motion by erroneously arguing that
“the defendants say nothing they have not already said” on the issue of a stay. (Dkt.
No. 1007, at 1.) The FTC refers explicitly to Chadwick’s pretrial motion for a

continuance of the trial date for 90 days to permit counsel for him to enter a general
Case 1:18-cv-03309-PJM Document 1016 Filed 08/24/20 Page 4 of 16

appearance and become prepared for trial. (See id., at 3, citing “DE 810-811 & 814
(Chadwick motion to stay); DE 817 (denial of Chadwick’s motion to stay)”). As the
FTC well knows, however, that motion to permit Chadwick to have adequate
representation at trial made no mention of any of the current grounds of this post-
trial motion for a stay to wait for the Supreme Court to rule (as it now certainly will)
on key issues of remedy. The FTC’s galling effort to cite that January 2020 motion
as a previous litigation of Chadwick’s arguments in this motion now should
underscore Chadwick’s pleas to the Court to check citations the FTC has made to the

record in this case.?

Otherwise, the FTC is only referring to earlier motions for a stay that were
filed by Chadwick’s co-defendants, wherein they cited appellate cases that have
subsequently been taken up by the Supreme Court. While there is some overlap in
arguments now presented on the availability of an equitable monetary remedy, this
Court should focus on the different procedural posture of this case now versus seven
months ago before trial, and on the more basic fact that motions brought by other
defendants cannot and should not preclude Chadwick from bringing his own
arguments. The standard for considering stay motions requires a balancing of the
hardship to the parties, among other factors, see Stone v. Trump, 356 F.Supp.3d 505,

517-518 (D. Md. 2018) (quoting and citing cases) (J. Russell), and so it is quite

 

2The FTC makes another distorted claim in its opposition about the record in this case:
“Additionally, having failed to obtain a stay, Chadwick has already asked multiple times to have
claims against him severed, and this Court has rightly denied these requests.” (Dkt. No. 1007, at 4.)
In fact, Chadwick did raise his desire for a severance, but did not file a motion to sever after the
Court stated that if he did, it would be denied.
Case 1:18-cv-03309-PJM Document 1016 Filed 08/24/20 Page 5 of 16

impossible for Chadwick’s stay motion to have been decided by the failures of his co-
defendants’, who did not and could not make Chadwick’s showing for him. Co-
defendants Pukke and Baker, who are also subject to contempt proceedings to which
Chadwick is not, are subject to different remedies and they thus may experience
distinct degrees of hardship from the wait for clarification of the Court’s remedial

powers under the FTC Act.

There are additional clear reasons based on traditional factors in ruling on a
stay motion for why the Court’s consideration of the co-defendants' earlier motions
should not resolve Chadwick’s current motion. The anticipated length of the stay is
now different, that is to say considerably shorter. Moreover, the judicial economies
are different — the Court now having conducted the trial and closed the record,
releasing witnesses, the parties, and the Court from the management of a pending
trial calendar. See Stone, 356 F.Supp.3d at 517 (length of stay and judicial economies
are additional factors in considering a stay). The trial is behind it, and yet potentially
futile litigation over a myriad of remedy issues lies before it — and before the Fourth
Circuit. All further efforts by the courts and the parties should wait for the Supreme

Court to clarify the scope of remedial action.

Nor was this Court previously presented with the grounds for a stay that “a
higher court will issue a decision” that may affect this case’s outcome. See Stone, 356
F.Supp.3d at 517 (emphasis added). The FTC derides mention of the orders granting
certiorari as attempts to “freshen up” Messrs. Pukke’s and Baker’s old motions, but

to the contrary, the orders trigger a factor recognized by this Court as a key
Case 1:18-cv-03309-PJM Document 1016 Filed 08/24/20 Page 6 of 16

consideration. The case law cited by Chadwick in his motion to stay (Dkt No. 1010,
at 5), contradicts the FTC’s breezy assertion that “all that needs to be said is that
FTC v. Ross, 743 F.3d 886 (4th Cir. 2014) is binding precedent in the Fourth Circuit.”
(Dkt. No. 1007, at 3.) This Court has unquestionable discretion to stay the case if a
higher court is set to rule on a key issue and may overrule that now-binding
precedent. Chadwick will discuss the likelihood that ruling “may affect the pending

case’s outcome” below.

Despite these multiple, strikingly obvious distinctions, all potentially changing
the way this Court decides to exercise in its own discretion its “inherent control” over
its own docket, the FTC argues that the prior rulings are “law of the case” requiring
denial of these motions. (Dkt No. 1007, at 4.) Law of the case should not apply to

Chadwick, a ruling in which he was not a moving party, raising his own hardships.

Even more far-fetched is the FTC’s next suggestion that the Fourth Circuit, in
upholding this Court’s discretion to deny a stay motion, was actually tying this
Court’s hands under the “mandate rule.” (d.) The FTC cites no genuine support for
the characterization that the Fourth Circuit’s decision constituted a “directive” to this
Court to “try[] this case to a complete verdict.” (d.) No such intervention by the
Fourth Circuit in this Court’s discretionary powers to stay the case if it ever saw fit

was requested by the FTC, or received.3

 

3 Again, the FTC’s over-reading into this outcome is cause for extreme caution by this Court about
many of the FTC’s characterizations of the historical record, only some of which Chadwick has had
the wherewithal to challenge.
Case 1:18-cv-03309-PJM Document 1016 Filed 08/24/20 Page 7 of 16

Therefore, this Court should consider the grounds of Chadwick’s motion for a

stay with the fresh look they deserve.

That T

Are A Non-Event. Reversal Of The Seventh Circuit In AMG

Capital Both Is Likely And Would Leave The FTC With No Clear
Path To Claim Its $138 Million J en

In a calming, almost-parental tone, the FTC states: “The Court can rest
assured that the Defendants’ arguments and the grants of certiorari change nothing
relevant to this case.” (Dkt No. 1007, at 2.) This assurance has four basic branches,

none of which is coherent.

First, the FTC argues that equitable monetary remedies under Section 13(b)
will be upheld by the Supreme Court because of dicta in Liu v. SEC, 591 U.S. __, 140
S.Ct. 1936, 2020 WL 3405845 (U.S., June 22, 2020), citing a Supreme Court case
several decades old under the International Emergency Economic Powers Act
(“IEEPA”), Porter v. Warner Holding Co., 328 U.S. 395, 66 S.Ct. 1086 (1946), for a
general proposition about implied powers of equitable courts to award restitution.
(kt No. 1007, at 2.) However, as always, the FTC skips over the stated limitation of
the principle for an implied power: unless the statute provides otherwise. See Porter,
328 U.S. at 398. Here, as previously argued, the statute does provide otherwise,
placing the exercise of equitable monetary remedies very specifically and carefully
elsewhere in the enforcement provisions of the FTC Act, and not in Section 13(b).
[See Dkt. 993 Defendant Luke Chadwick’s Post Trial Findings Of Fact And
Conclusions Of Law Pgs. 48 — 52]. Once again, upon close inspection, the FTC has

 
Case 1:18-cv-03309-PJM Document 1016 Filed 08/24/20 Page 8 of 16

given this Court no real reason to believe that the hollowed-out precedents upon
which the FTC has relied for years will stand up to the force of reasoning contained
in the special concurrence in AMG Capital and the opinion of the Seventh Circuit in
Credit Bureau. It is confirmed: the day of reckoning now will come. But the FTC once
again makes no effort at statutory construction to prove its argument under Section
18(b), as one would expect from a government agency explaining how its powers

bestowed by Congress are capable of taking everything a man owns away from him.

Second, the FTC is also “whistling past the graveyard” about another problem
it is going to face before the current Supreme Court next term. Further affecting the
likelihood of the FTC’s proposed $138 million judgment emerging from next year’s
Supreme Court term, is the question of how any equitable monetary remedy under
Section 13(b) would need to be calculated if it is available at all. The Supreme Court
will certainly be briefed on these questions in the course of hearing the FTC remedy
cases now before it, and accordingly it could decide arguments identical to Chadwick’s
arguments based on Liu. These include the general unavailability of joint and several
liability, the lack of any findings making it possible to determine individual victim
recoveries, and the need to factor in an accounting for costs, among many others.
Here, the FTC again dismisses Liu as “immaterial to this case because, among other
reasons, it concerns the wrong agency, the wrong statute, and the wrong remedy.”
(Dkt No. 1007, at 6.) Doublethink is in full force at this moment, because the FTC
essentially asks this Court to forget that the FTC had just been relying on a

superannuated decision under IEEPA cited in Liu to support restitution under
Case 1:18-cv-03309-PJM Document 1016 Filed 08/24/20 Page 9 of 16

Section 13(b) of the FTC Act. Liu ‘s discussion of equitable powers should not be
cherrypicked for where it seems to help the FTC and dismissed outright where it

doesn’t.

Third, the FTC argues that the Supreme Court’s merits ruling in AMG Capital
will not affect this litigation because it has a surefire “backstop” plan to amend its
complaint so that Chadwick “will be subject to monetary liability under Section 19 of
the FTC Act, which provides for monetary relief for violations of rules such as the
Telemarketing Sales Rule.” (Dkt No. 1007, at 5, 12.) Remarkably, in the FTC’s view,
this new cause of action requires no new trial. The FTC has had two years to try to
bring such a cause of action under Section 19, but has not done so. The FTC cannot
be taken seriously with this desperate plan of “magical thinking,” which has several

flaws:

e The FTC has no right to amend its complaint at this stage after trial,
but rather requires leave of court subject to the provisions and
restrictions of, inter alia, Federal Rule of Civil Procedure 15(b),
including a showing that the claim was “tried by consent.” Amendment
is subject to objection that the post-trial amendment causes prejudice in
defending the merits. Somehow, the FTC fails to mention these
procedural hurdles in floating its “backstop” trial balloon.

e Section 19 has a three-year statute of limitations applicable to any
claimed violation of the Telemarketing Sales Rule (TSR) by Chadwick,
under subsection (d). The issue cannot be fully considered until the FTC
actually files a motion to amend the complaint to add a claim under
Section 19, stating facts with sufficient particularity. Nonetheless,
based on the FTC’s showing at trial as to the timeline of events, the
statute of limitations would pose an outright impossibility for such a
TSR claim against Chadwick, given he had been gone from Sanctuary
for approximately 4 years at the time the FTC first filed its complaint,
and presumably explains why the FTC has never brought it to this date.
And even if it did, this would apply to other defendants and not to
Chadwick based on this three-year statute of limitation.
Case 1:18-cv-03309-PJM Document 1016 Filed 08/24/20 Page 10 of 16

e Violations of the FTC Act other than of specific rules dike the TSR)
must, under Section 19(a)(2) first proceed administratively before the
Commission, only thereafter to be followed by proceedings in court.

e Thus far, the FTC has neither instituted administrative proceedings
against Chadwick, nor (to Chadwick’s knowledge) voted to back up the
threat of its trial team that a new claim will be added to the complaint.

Fourth, the FTC references other district courts that have rejected stays in the
wake of the grants of certiorari in AMG Capital and Credit Bureau. (Dkt No. 1007,
at 7, citing FTC v. Simple Health Plans, LLC, No. 18-cv-62593- DPG (S.D. Fla. Aug.
3, 2020) (Exhibit A to Dkt No. 1007), and FTC v. Kutzner, 16-cv-999-DOC (AFMx)
(C.D. Cal. July 28, 2020) (Exhibit B to Dkt. No. 1007). However, here the FTC
demonstrates once again its tendency to encourage this Court to read far too much
into other court decisions. In Simple Health Plans, LLC, the district court found that
the defendant there had not made a showing of irreparable injury, but there is no
telling what that showing was or how it fell short. Moreover, the paperless order also
reads, in language that the FTC chose not to quote in its opposition brief here, that
the Supreme Court cases “will have no bearing on Defendants’ liability” or “whether
injunctive relief is warranted”; rather, the high court will "only” consider the question
of whether the FTC can obtain monetary relief. (Exhibit A to Dkt No. 1007.) However,
the availability of monetary relief is precisely the question as to which Chadwick
seeks the stay, to avoid the potential for waste and harm from proceeding to judgment
and satisfaction of judgment as to monetary relief where that question is to be decided
shortly, next term. The FTC’s argument gains even less from citing the district
court’s rejection of a stay in Kutzner, where there was no basis given for the decision

in the minute order. (Exhibit B to Dkt. No. 1007, stating: “The Court DENIES the EX

10
Case 1:18-cv-03309-PJM Document 1016 Filed 08/24/20 Page 11 of 16

PARTE APPLICATION to Stay Case pending Supreme Court Cases filed by

defendant Jeremy Foti.”)

The FTC’s brief may have fired a lot of bullets at the grants of certiorari in its

other cases as a basis for a stay in this case, but the bullets are all blanks.*

C. The F TC Effectively Concedes Chadwick's-Argument "hat
r i ilar To Him In im:

And Remedies Subject To A Stay

In its “omnibus” filing, the FTC puts on full display that there is, in fact, a big
difference between the effect of the grants of certiorari in AMG Capital and Credit
Bureau upon the lots of the three defendants. The FTC argues that, even if it suffers
defeat next term in the Supreme Court, Messrs. Pukke and Baker are still subject to
contempt claims that are unaffected by the issue of remedy under Section 13(b). (Dkt
No. 1007, at 9-11.) This is precisely Chadwick’s point — the Court can simply stay the

part of the case involving Chadwick, who is not subject to contempt proceedings.

D. The FTC Fails To Rebut Chadwick’s Showing That Established

Irreparable Harm

The FTC argues that Chadwick failed to establish harm weighing in favor of a

stay. The FTC states that “Chadwick provides nothing but a brief, self-serving

 

“The FTC is all in favor of a stay if it is the one asking for it based on hoped-for relief from the
high court on the issue of equitable monetary relief under Section 13(b). The FTC's opposition defends
its request for a stay of the Seventh Circuit decision in Credit Bureau, arguing it is “not remotely
inconsistent for the FTC to oppose a stay in this case while seeking a stay of a contrary, wrongly
decided ruling, particularly when that stay is being sought in the very case that is on review.” (Dkt.
No. 1007, at 9.) Apparently, only if the FTC believes a case is “wrongly decided” should Supreme Court
review provide the basis for a stay. This effectively is a shameless request for favoritism from the
judicial branch.

11
Case 1:18-cv-03309-PJM Document 1016 Filed 08/24/20 Page 12 of 16

affidavit lacking any corroboration.” (Dkt No. 1007, at 13.) This critique does not

amount to a rebuttal or even a denial.

Instead of making arguments based on facts, the FTC mocks Chadwick’s claim
that the preliminary injunction has prevented him from working in real estate, (see
id. at 14), cracking what seems to be a very cruel and tasteless joke suggesting that
Chadwick must thereby be admitting that his commercial abilities are based on
fraud. In any event, it is disturbing that those in government who wield such great
power could be so openly insensitive to its consequences upon an individual.

In addition to the unrebutted facts stated in Chadwick’s declaration, the FTC
surely knows that the following article appeared in The Wall Street Journal about
the lawsuit naming him as lead individual defendant, in a case the FTC told the press
was “the largest-ever overseas real-estate investment scam” the agency has ever
targeted.” See Katy McLaughlin, “FTC Alleges Major Real-Estate Scam,” Wall Street
Journal. (November 8, 2018) (available at https://www.wsj.com/articles/ftc-alleges-
100-million-real-estate-scam-1541694131). Literally called a “henchman” of Mr.
Pukke’s by the FTC in court filings, Chadwick was then put under a total, global asset
freeze, stripped of control over his resort business, belatedly granted only a
$3,000/month allowance to support his family, and denied has passport for foreign
travel not especially approved by the Court. This is only the beginning of Chadwick’s
dire situation over the past two years, which naturally has included the extremely

time-consuming responsibility of defending himself in court since November 2019.

12
Case 1:18-cv-03309-PJM Document 1016 Filed 08/24/20 Page 13 of 16

Thus, it is a matter of common sense that all of these circumstances have drastically

interfered with him working in the real estate business, as his declaration affirms.

The FTC’s countervailing interests on behalf of upset consumers at Sanctuary
Belize awaiting a verdict should give way under the extraordinary circumstances now
present. This is especially the case after trial in this matter revealed there to be only
a relatively small fraction of such consumers claiming fraud, often still being wealthy
enough to enable spectating in the courtroom throughout much of the 3 and % week

trial.

E. The FTC Fails To Defend Its Showing for an Asset Freeze and
Receivershi r Chadwick’ ets and Entiti ich Lack

Justification Now More Than Ever

Chadwick established in his moving papers that the asset freeze and the
receivership should be lifted because they flowed, at least as to him, directly from the
FTC’s dubious claim to a huge equitable monetary remedy. Moreover, these
measures were entered against him despite an almost non-existent showing by the
FTC of the involvement of his assets in the claimed scheme. The FTC now fails to

persuasively oppose Chadwick’s arguments.

The FTC confuses the basis for the interim relief. It misstates the record even
while quoting the very material contradicting or undermining what it is stating.

According to the FTC,

[T]he Court has already determined that Chadwick, like the rest of the defendants, is
likely to abscond with or dissipate assets if the asset freeze were lifted or his entities
were released from the Receivership. In re Sanctuary Belize Litigation, 409 F. Supp.
3d 380, 419 (D. Md. 2019) (“Given the strong evidence of the diversion and dissipation

13
Case 1:18-cv-03309-PJM Document 1016 Filed 08/24/20 Page 14 of 16

of funds by SBE principals . . . there is a distinct possibility that the Reserve's assets
would dissipate absent a Preliminary Injunction and asset freeze.”)

(Dkt No. 1007, at 17) (emphasis added). Here, the Court cited the need to protect
assets of Sanctuary Belize (aka “The Reserve”) from dissipation — not Chadwick’s own
businesses, which were either defunct or had been separate from Sanctuary Belize
for years at the time. There was no basis at the time cited, or shown, to justify
sweeping Chadwick’s assets into this dragnet. Chadwick filed various objections that

the Court did not address in ruling for the FTC. Those objections stand.

The Receiver, Brick Kane, later testified at trial that Chadwick’s businesses
were not completely intertwined with the core SBE entities. [See Trial Transcript.
Date_1/23/20 PM Session, Pg 25, Ln 12 - Ln 21). Various other witnesses, including
the FTC’s own, recollected a split between the two developments of Sanctuary Belize
and Kanantik several years before the lawsuit. For example, FTC witness Robert
Hofmann, a repeat visitor to Sanctuary Belize over many years, observed that

Kanantik and Sanctuary Belize had “broken up” less than a year after he purchased

his lot at Sanctuary in 2015. [See Trial Transcript 1/24/20 Pg 195, Ln 13 — 20].

However, the FTC employs the Doublethink tactic of ceaselessly repeating its
altered version of what the evidence has shown, including that "Kanantik and
Sanctuary Belize are so intertwined to be one,” or perhaps “sisters,” without
explaining the legal significance of a corporate sisterhood, if any. (Dkt No. 1007, at
14). This assertion is stubbornly stated in the present tense (“are” so intertwined)
despite uncontested proof at trial such as Mr. Hofmann about the estrangement

several years back. These assertions recycle everlastingly without the FTC ever

14
Case 1:18-cv-03309-PJM Document 1016 Filed 08/24/20 Page 15 of 16

addressing the contradictory testimony that Mr. Kane gave as to Chadwick’s entities
— that they were not completely intertwined with the Sanctuary Belize entities. Trying
to blunt this dagger in the back of its case against Chadwick, the FTC leans on the
Receiver’s “response” filing four days earlier that “also details significant evidence
regarding Chadwick’s, and his companies’, operations—including their extremely
close relationship with the rest of the SBE.” (/d., at 18.) Chadwick filed last week his
reply to the Receiver’s gratuitous, FTC-friendly filing promptly cited by the FTC in
its opposition here. [See Dkt. 1013, filed August 17», 2020]. In brief, the handful of
points made by the Receiver failed dismally, to establish something beyond arms-
length commercial relations between Chadwick’s entities and Sanctuary Belize, none

of which lasted beyond 2016.

Especially now, it is time to lift the crushing burden of the global asset freeze

and receivership from off Chadwick’s shoulders.
Til. CONCLUSION

Therefore, for the reasons stated above and in Chadwick’s moving papers, the
Court should grant a stay of the action against Chadwick and lift the asset freeze

and receivership as to him and his entities.

Dated this 21° day of August, 2020. Respectfully submitted,

F—

Luke Chadwick
Appearing pro se

15
Case 1:18-cv-03309-PJM Document 1016 Filed 08/24/20 Page 16 of 16

CERTIFICATE OF SERVICE

I hereby certify that on the 21° day of August, 2020, I directed the foregoing document,

DEFENDANT LUKE CHADWICK’S REPLY TO THE FEDERAL TRADE
MMISSI BUS OP ITION TO DEFENDANT’S MOTIONS TO STAY.

to be mailed to the clerk of the Court for the United States District Court for the District of
Maryland, and served copy by emails to chambers, counsel of record, and unrepresented
defendants, as follows:

Alisa_Lu@mdd.uscourts.gov

Ben Schneider@mdd.uscourts.gov
Jessi_Hibbs@mdd.uscourts.gov
ekkup@msn.com
bsearby@searby.law
peterbakerx@gmail.com
gcaris@btlaw.com
btheisman@ftc.gov
jcohen2@ftc.gov

Dated this 21* day of August, 2020. Respectfully submitted,

F—

Luke Chadwick

Appearing pro se

16
